 ROTEK, INC.453Rotek,IncorporatedandBillyFowler.Case8-CA-5993December 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYFebruary 8, 1971, issued a complaint and notice of hearingwhich was duly served on Respondent. Respondent filed itsanswer in which it denied all allegations of unfair laborpractices. A hearing on the complaint was held before me atAkron, Ohio, on May 25 and 26,197 1, at which the GeneralCounsel and Respondent were represented by theirrespective counsel. Both parties have submitted briefs.Upon the entire record and from my observation of thewitnesses, I make the following:On August 26, 1971, Trial Examiner George Turitzissued the attached Decision in this proceeding.Thereafter,Respondent and the General Counselfiled exceptions and supporting briefs, and Respon-dent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Rotek, Incorporated,Ravenna,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.iIn holding that the General Counsel had not sustained his burden ofproof with respect to certain allegations of violations of Section 8(a)(1) oftheAct, the Trial Examiner relied solely on the fact that the employeeswho testified concerning the incidents in question- were "interestedwitnesses."In our view, this factor,standing alone, does not necessarilyrequire rejection of a witness' testimony.However, we find it unnecessaryto pass on these 8(aXl) allegations, since additional findings of unlawfulinterrogation would merely be cumulative and, therefore, would not affectour remedy herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITz, Trial Examiner: Upon charges filed byBilly Fowler (Fowler) on August 17 and October 1, 1970,and January 27 and February 8, 1971, and respectivelyserved on August 19 and October 1, 1970, and January 28and February 8, 1971, respectively, upon Rotek, Incorpo-rated (Respondent and, at times, the Company), theGeneral Counsel of the National Labor Relations Board(the Board), through the Regional Director for Region 8, onFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, Rotek, Incorporated, is an Ohio corporationhaving its principal office and place of business inRavenna, Ohio, where it is engaged in the manufacture,sale,and distribution of bearings. In the course of itsoperations Respondent annually sells and ships from itsplant in Ravenna directly to its customers located outsidethe State of Ohio products valued at in excess of $50,000. Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theNational Labor Relations Act, as amended (the Act).II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW) (theUAW), is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues litigated at the hearing were: (a) whethervarious supervisors had coerced employees with respect toself-organization by threats, interrogation, and promises ofbenefit; and (b) whether Respondent's discharge of sixemployees on August 12, 1970, and of one on August 19, inconnection with a reduction in force, was violative of theAct because the reduction was not in accordance with usualpolicy but was discriminatorily motivated, and/or becausethe selection of employees for discharge was discriminato-ry.A.BackgroundRespondent, which was organized in 1962 with aboutfour employees, was engaged in the manufacture ofbearings for use on excavators, cranes, Army tanks,turntables, and various other types of heavy equipment andmachinery. It succeeded another company which in 1960did a gross business of $100,000; Respondent's grossbusiness in 1970 was $8.7 million. Throughout that period asubstantial part of the necessary work was subcontracted.'iWeber, Respondent's general manager and president, testified as tothis, "I would guess about half " At least some of the subcontracted workcould not be performed in Respondent's plant. Respondent also had aplant for the manufacture of bearings at Lorain, Ohio, and one in WestGermany, neither of which is involved in this proceeding.194 NLRB No. 73 454DECISIONSOF NATIONALLABOR RELATIONS BOARDPrior to the events here in question Respondent hadnever had a layoff. It had a policy of having projectsplanned, "such as painting, fixing up," on which employeescould work during slow periods. At a meeting of all theemployees held in downtown Ravenna on May 25, 1970,2Weber told the employees that enough work was on hand tocarry Respondent through the fall of 1970.3 He also told theemployees that he did not expect any layoffs, but would cuthours instead .4 On July 3, 1970, Mitchell, head of thefactorydepartment and plant superintendent, held ameeting of all the factory employees at which he stated thatthe slowdown in the economy would be affecting theCompany and that the employees should therefore savetheirmoney and put it in the bank. He said thatRespondent had never had a layoff, but there was always apossibility of one; and he also told the employees that apossible way of handling the expected slowdown was to goto 40 hours.B.Discussion of Unionization-Interrogation,Threats,Promises of Benefit1.Fowler testified that in May 19705 his foreman,Welling, summoned him to his office, where, aftercommenting that he supposed that Fowler had "heard thetalk that was going around the plant," he said, "We don'twant a union"; that when Fowler replied that a unionwould benefit employees, especially as to wages, Wellingsaid that he had worked in a plant where an attempt wasmade to organize a union, and he had been put out on thestreet.Fowler also testified that on that same occasionWelling asked him to submit a list of tools or anything elsehe needed to make his job easier. Welling admitted tellingFowler, as well as other employees, that on another job hehad been put out on the street when an attempt had beenmade at organization, but he denied talking to Fowleragainst unions or, in fact, saying anything at all to himabout his attitude toward unions. As Fowler was aninterested witness and was not corroborated, I find that theGeneral Counsel has failed to prove by a preponderance ofthe evidence thatWelling on this occasion made thecomment about "the talk that was going around" or that hesaid, "We don't want a union." In view of this finding, thereis insufficient evidence thatWelling's inquiry,made in2 Several witnesses for the General Counsel testified that the meetingtook place in the middle of July, but since they so testified in response tothe General Counsel's leading questions, I found their testimony as to thedate unconvincing, and it has not been credited. On this point I havecredited the testimony of Weber, who was corroborated by Mitchell,Respondent's plant superintendent.3The General Counsel's witnesses testified that he said the fall of 1971,but I have credited Mitchell and Foreman Lloyd, who testified that theyear mentioned was 19704Weber, while testifying that he had no recollection of what he hadsaid, stated that his thinking on the subject indicated to him that if he hadsaid anything about cutting hours, it would have been a statement of apossible alternative, and not a promiseThe testimony that Weber'sstatementwas that he would cut hours rather than lay employees off wasnot otherwise denied, and it is significant that Superintendent Mitchell,who testified about that meeting, did not touch on this point.5Unless otherwise stated all dates hereafter mentioned in this Decisionwere in 1970.6Welling denied that such a meeting took place at that time, namely, onthe same dayas a meetingof his employees with Weber, president ofRespondent. However, he was contradicted not only by General Counsel'sMay, about Fowler's need for tools or anything else tomake his job easier was violative of the Act. I shallrecommenddismissalof paragraphs 7(A) and 7(B) of thecomplaint.2.In the last week of June, Foreman Welling held ameeting inhis office which was attended by William Pratt,Fowler, Rice, Waters,Burt, and White, then a leadman butlater a foreman.6 Rice and Fowler testified that Fowler didmost of the talking; Pratt testified that both he and Fowlerdid.All three testified that Fowler said that wages shouldbe raised and if that could not be accomplished within theshop, they would have to get help or support "from theoutside." Pratt andRice alsotestified thatWelling repliedthat before a union was brought in Respondent would closethe plant and move to Irondale.7 White testified only thatthe meeting was about working conditions and whether theemployees needed tools or had "gripes." I found Rice'stestimony about the meeting, which was corroborated byFowler and Pratt, convincing8 and I find that Fowler didmost of the talking, that he threatened to resort to help"from the outside,"meaning a union, if wages were notraised, and that Welling replied that if a union was broughtin Respondent would close the plant and move to Irondale.I further find that Respondent thereby violated Section8(a)(1) of the Act.3.At the insistence of Welling's men a meeting withWeber, Respondent's president and general manager, wasarranged for the same afternoon.9 Fowler testified thatbetween the two meetings Mitchell came to the assemblytable where he and Pratt were working and, accusing Prattof being "an instigator," warned him that he did not wantto hear any more union talk. Pratt testified to a similarstatement to him by Mitchell in the assembly area, but hedid not connect it with Fowler or with the short periodbetween the two meetings, placing the incident, pursuant totheGeneral Counsel's leading, "around the first part ofJuly." Significantly, he did testify that Mitchell had come tohis assembly table between the two meetings, but only totell him that the second meeting, the one with Weber, hadbeen arranged. Pratt testified, 'further, that on otheroccasionsMitchell asked him if there was any more talkabout the Union going on, and whether Pratt would backwitnesses, but also by White; andSuperintendent Mitchell testifiedthat theemployees'foreman transmitted to him theirrequest forthe meeting withWeber. Welling impressed me unfavorablywith respectto credibility.7Respondent's Irondaleplant, located62 miles from Ravenna, was inthe processof being prepared since earlyor middle 1970, but had noequipment installedprior toNovember 1970. It was ultimately tomanufacture bearings up to 16 feet in diameter,as compared with amaximum of 9 feet atRavenna, butitwas alsoto producesmallerbearings. Atthe time of the hearing the Irondale planthad five employees,the same number as on theday of thereduction in force.8On cross-examination Rice agreed with Respondent's counsel that allpriorwitnesses had been at the meeting.Both Rice and counsel wereplainlymistaken;only two ofthe five prior witnesses,namely, Fowler andWaters-had been atthe meeting.Waters did not testify about the incidentat all Fowler testified thatWelling saidthat the purposeof the meetingwas to ascertain gripes-"nghts" in the transcript is an obviouserror-ofthe employees,and that he expressed himself against unions. Fowler waspreoccupied with his ownprominence in the discussion,especiallywithrespect towages and resort to"help from the outside"; hisrecollection ofthe meeting as a whole was weak9At this meetingFowler againdid most of the talking. However, I find,contrary toPratt's testimony, that onthis occasionFowler didnot threaten(Continued) ROTEK, INC.455denied substantially all this testimony. I have creditedMitchell and find that he did not make the variousstatements or ask the questions described in this paragraph.I shall recommend dismissal of paragraphs 6(A) and 6(B) ofthe complaint.4.Hards testified that about June 15, in the assemblyand inspection area, he and Fowler were discussing theUnion, and that Hutchinson, the chief inspector andforeman, who was beside them, told them that "union" wasa nasty word around there and they should not talk aboutit.Fowler testified that about July 6 or shortly thereafter,10at the inspection table in the assembly area, Hardscommented, to Hutchinson's presence, that he was doingtwo men's work, whereupon Fowler said that if the men hada umon they would put a stop to that and a lot of things. Hefurther testified that Hutchinson said that "union" was nota good word around there. Hutchinson denied ever having)made the comment. I find that the General Counsel hasfailed to prove that Hutchinson warned Hards or Fowlernot to talk about the Union, or threatened them withreprisals. I shall recommend the dismissal of paragraph 8 ofthe complaint.5.About July 1 James Lloyd, foreman of the shippingdepartment, called a departmental meeting which wasattended by five of his six employees. He commented, ".. .there is talk going around the shop about organizing theshop with a union," and he asked the men at the meeting ifthey were for or against having a union. John Suzelisreplied, "As long as we are treated good, I have no use for aunion." Lloyd informed the employees that Mitchell hadinstructed him to hold the meeting in order to find outwhat, if any, complaints they had, and he explained that hewanted to know how Respondent could make improve-ments with respect to wages or anything else so that theemployees would have no need for a Limon.Mitchell held regular monthly meetings of all the factoryemployees to hear their complaints, so that the employeeshad no reason to read any coercive intent into Mitchell'saction in continuing to hold his meetings in the face of themanifestation of interest in unionization. However, Lloyd'smeeting was markedly different from Respondent's usualpractice. There had been no practice of holding departmen-talmeetings in his department. The mere fact that theinstitution of such more careful searching out of employeecomplaints coincided with their manifestation of interest inunionization went far to indicate to the employees thatwhat Respondent was doing was improperly motivated andwas intended to induce the employees not to unionize. Cf.Raytheon Company,188 NLRB No. 42, separate opinion byChairman Miller, concurring in part:But when the timing of either [solicitation of grievancesor granting of improvements] is such as to coincide withthe origination of employee union activity, then, absentaffirmative showing of some legitimate business reasonfor the timing, it is not unreasonable to draw theinference of improper motivation and improper inter-ference with employee freedom of choice.However, Respondent did not rely on the mere timing tobung its message home to the employees; Lloyd stated in somany words that Respondent's purpose was to ascertainwhat benefits to grant the employees "so that they wouldn'tneed to get a union in." It is true that nothing concrete waspromised. However, that did not detract from the necessarytendency of the meeting to cause the employees toanticipate improved conditions of employment whichmight make union representation unnecessary. SeeRelianceElectricCompany,MadisonPlant,MechanicalDriverDivision,191NLRB No. 1, where the Board stated, ".. .such cautious language, or even a refusal to commitRespondent to specific corrective action, does not cancelthe employees' anticipation of improved conditions if theemployees oppose or vote against the unions."I find that by interrogating the employees concerningtheir umon activities, sympathies, and desires, at the sametime soliciting their complaints for the purpose ofascertainingwhat improvements in working conditionscould be granted which would induce the employees not toseek unionization, Respondent violated Section 8(a)(1) ofthe Act. Cf.Reliance Electric Company, etc., supra.ii6.Fowler testified as follows: when he was interviewedby Dale Pratt, the supervisor on the office job he hadapplied for, to which he was transferred on July 6, Pratttold him that his application looked good and that hethought he could handle the job. At the same time heremarked that Fowler had a bad reference from a prioremployer, which he named. Fowler asked Pratt why hewould get a bad reference from that company, whereuponPratt asked him whether he had been engaged in unionactivities.Fowler said he had been. Pratt denied Fowler'stestimony. In the circumstances described by Fowler,Pratt's question referred solely to the prior employment andhad no relevance, direct or indirect, express or implied, toemployment with Respondent. I shall recommend dismissalof paragraph 10 of the complaint.7.Rice testified that in the middle of July his foreman,White, asked him while he was at work what he thought"about the Union," and whether he knew who was behindall the union talk; further, that he answered that he likedthe union and would vote for it, and that while he knewwho was behind the union talk, he could not tell White.White, who had been made foreman on July 1, testified thatRice once asked him if he had ever belonged to a union andthat he had replied that he had on a previous job, but thatotherwise he never spoke to Rice on that subject. Morespecifically, he denied asking Rice if he knew who wasbehind all the union talk, and denied that Rice told him hecould not tell him. Rice -was an interested witness and wasnot corroborated. I find that the General Counsel has failedtomeet the burden of proving by a preponderance of theevidence that White interrogated Rice as the latter testified.Ishall recommend dismissal of paragraph 1'1 of thecomplaint.8.Arbogast testified that on two occasions in earlyAugust, that is, about August 5, 6, or 7, his foreman on thecontrary to Pratt's testimony, that on this occasion Fowler did not threatenthe transfer took place on July 6 and that on that day Hutchinson was onto resort to "outside help" if wages were not raised.vacation.m Fowler fixed the occasion as at the time when he had dust been11The complaint does not allege the solicitation of grievances or thetransferred from assembly to the office. Respondent's records show thatimplied promise of benefits as a separate violation. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDnight shift, Turner, asked him if he had heard any uniontalk,and that he replied no. On cross-examination headmitted that this was a lie. Turner denied Arbogast'stestimony.Although Arbogast was an interested witnessand was not corroborated, he testified especially convinc-ingly, and I have credited his testimony. It is true thatRespondent proved no legitimate purpose for, Turner'squestions.It is also true that interrogation about unionactivityhas a tendency to cause employees to feelcompelled to he to their superiors 12 and thus demeanthemselves.However,those facts,standing alone,are notsufficient tomake interrogation unlawful.The record isdevoid of evidence of coercive conduct by Respondentsufficiently closely connected or related to the interrogationto make it unlawful. Cf.Lakes Concrete Industries, Inc., etal.,172 NLRB No. 94. Nor does the record show Turner'squestions to have been part of a systematic interrogation ofemployees, or that he questioned Arbogast during thesensitive,initial stages of an organizing campaign. Distin-guishKoch Engineering Company, Inc.,155 NLRB 1272,1273. In view of the foregoing I shall recommend dismissalof paragraph 12 of the complaint.C.Union ActivityOn Saturday, August 8, after some weeks of discussion ofunionizing amongthe employees, a UAW representativecame to Hards' house to speak with him, Arbogast, Pratt,and Fowler. On August 10 Hards went to the UAW officein Cleveland, where he joined the organization and tooksome designation cards, for other employees. That sameafternoon Fowler, Pratt, and Arbogast came to his houseand signed cards. There is no evidence that any solicitationtook place among other employees on August 10, 11, or 12,or that Respondent or any of its supervisors learned duringthat time of the employees' contact with the UAW.However, as indicated by findings already made, Respon-dent was aware that employees were actively consideringunionization.D.The LayoffOn August 12 Respondent completed a large Govern-ment contract it had been working on forsometime. At orabout 1 o'clock that day Respondent discharged 15employees in the Ravenna manufacturing department, 9hourly paid and 6 salaried. The selections were made byMitchell,the plant superintendent.Included were six of theseven employees named in the complaint; the seventh,Foster, who was the secretary of the corporate developmentmanager, which was, apparently, part of general adminis-tration,was on vacation,and was not notified of herdischarge until August 19. Respondent cut employmentback in other departments as follows: in engineering from13 to 9; in field sales from 13 to 9;13 in sales administrationfrom 9 to 6; and in administration from 14 to 11. Thoseselectionswere made by Weber, the president, with theassistance of his secretary and Pierfelice, the controller. Anew department,national accounts,was set up with 2employees, so that the total number of individualsdischargedwas 27. They were paid to September 1.Respondent stopped a research program on a hydraulicmotor on which it had expended$160,000 over 2 years, andit reduced its advertising budget from$130,000 to$54,000.Foreman Lloyd told' Suzelis and another dischargedemployee that the layoff was caused by a cutback inGovernment orders; Foreman Dale Pratt told Fowler thathe could not give any real explanation; Foreman WhitetoldWilliam Pratt that he, did, not know the reason; ChiefInspector Hutchinson told Hards that he had had no choicein the matter and did not know the reason;Pierfelice toldFoster that Respondent had placed a plan for recession intoeffect.Those employees who asked about recall werestrongly advised to seek other employment.Following August 12 Respondent continued to keepemployees working overtime and to subcontract work.During the period January through July 1970 the totalamount of overtime worked in the Ravenna manufacturingdepartment averaged about 3,000 hours per month; theaverage was substantially the same with August included.For the period September 1970 through April 1971 theaverage was 2,069 hours per month; with August 1970included it was 2,561 hours per month. During the periodJanuary through July 1970 subcontracting totaled approxi-mately $842,000,for an average of about $120,000 permonth;withAugust included the average was about$118,000.For the periodSeptember1970 through April1971 the total was approximately $673,000, for an averageof about $84,000 per month; with August included theaverage,was about $86,000.The General Counsel did notestablish to what extent, if any, the subcontracted workcould have,or had customarily, been performed inRespondent's plant.Weber testified as follows: In 1969 business had beengood,and he had anticipated that by the time the largeGovernment order would have run out Respondent wouldhave obtained new orders which would keep it busy.However,as completion of the contract approached, neworders fell off, and old orders were being canceled,in somecases even after shipment. Respondent came to theconclusion that it was facing an economic recession anddecided that it would have to reduce expenses accordingly.In the latter part of July the various department heads otherthan manufacturing were instructed to prepare plans forreducing their personnel; and in early August, Mitchell,head of the Ravenna manufacturing department, wasinstructed to prepare plans for reducing his force by 25percent. On Monday, August 10, Weber called a meeting ofhis staff and told them that hisrecessionplan was to beplaced into effect. He tacked on the wall a chart indicatingthe individuals whom Mitchell had selected for layoff fromthemanufacturing department and, with respect to theother departments, the individuals whom Weber, assistedby his secretary and Pierfelice, had selected for layoff; andhe announcedthat any personso listed as excesscould betaken on by another department and some one else placedin the excess category.12Cf.Bourne Co.v.N L R B,332 F.2d 47 (C A 2).13Two sales offices were closed down entirely ROTEK, INC.457Weber testified that he deliberately kept the pendinglayoff quiet and carried it out swiftly in order to avoid"personality discussions." He said that the reason he didnot resort to assigning employees painting, cleanup, andsimilar work to tide them over as in the past was that thisdid not appear to be a temporary slowdown, but a long-term recession.Respondent's business, he said,wascyclical, and was sharply affected by economic conditions,and he testified that even when the time would come thatRespondent got new orders, a long time-as much as 18months-would be needed between a customer's initialinterestand the actual filling of his order because itinvolved a large amount of preliminary work, including theconstruction and testing of prototypes.Concluding findings as to the discriminatorydischargesThe decision to reduce the workforce.While the GeneralCounsel may have abandoned the contention he does noturge it in his brief-at the hearing he attempted to establishthatRespondent decided on the reduction in force fordiscriminatory, rather than business,reasons.Respondent'stestimony that orders were substantially reduced prior tothe layoff and that it completed a large Governmentcontract on August 12 was uncontradicted.Weber'stestimony that those facts, together with the economics ofthe country and of Respondent's business, caused Respon-dent to conclude that contraction was called for wascorroborated by the uncontradicted evidence that Respon-dent also reducedits salesforce and other parts of itsorganization not affected by any effort at unionization. It istrue that the cutback, accompanied by continuation ofovertime, represented a failure to live up to Weber'sstatement or promise on May 25 that Respondent wouldcut hours before resorting to layoffs. However, the recorddoes not show that Weber was aware in May that orderswould fall off so sharply, nor does it show any experience inRespondent's history comparable with the situation it facedinAugust 1970. I find that the General Counsel failed toprove that Respondent decided to reduce its work force inorder to discourage unionization or other collectiveactivities.There remains for consideration the question whetherany of the employees named in the complaint were selectedfor layoff for discriminatory reasons. Mitchell, head of themanufacturing department,where 6 of the 7 allegeddiscriminateesworked, testified that he selected the 15employees dischargedin hisdepartment on the basis of thecomparative "ability, attitude, cooperation," of all hisemployees. However, except as to Hards, discussed below,neitherMitchell nor any other supervisor testified to anycomparative appraisal of any of the discharged or retainedemployees.Rice,an assembler, was hired not long before July 1,1970.14 He worked first under Welling, later under White.theUnion, which Pratt replied he would do. MitchellBradfield,an assemblerwho started about July 16, washired at a wage 10 cents per hour higher than Rice's, andWhite told Rice thatBradfieldwas worth it. However,when Rice complained, he was granteda 10-cent increase,which brought his rate of pay up toBradfield's.Riceengaged insome discussion of unionswith White, but hedid not sign a union card prior to his discharge. While thereisno direct testimony about Bradfield's qualifications,Respondent's action inhiring him at a higher wage thanRice'sissomeslight indication that it had made ajudgement at that time that he was a promising employee.Rice's collective or union activity was not outstanding.Therefore, even assumingthat Mitchell did give a modicumof consideration to length of employment in makingselections for layoff,Rice's seniority over Bradfield's wasnot substantial enough to warrant the conclusion that hisselectionwas discriminatory. I find that the GeneralCounsel has failed to adducesufficientevidence provingthat the discharge of Rice was discriminatory.Suzelisworked for Respondent approximately 16months.He wasin the shipping department under ForemanLloyd, and he receivedat least one wage increasein 1970.He engaged in no activity connected with unionizationprior to his discharge other than to tell Lloyd at the meetingalready described that "ifwe weretreated right none of uswanted the union." The record does not show whichemployees, if any, in the shipping department or elsewherewere lessuseful or desirablethan Suzelis. I find that theGeneral Counsel has failed to prove that the discharge ofSuzeliswas discriminatory.Fosterwas employed by Respondent for almost 16months. She was secretary to Bradley Pritts, manager ofcorporate development. Almost from the beginning of heremployment Prittswas awarethat Foster's husband was anactive union member at Babcock and Wilcox, and that sheherself generally favored unions. Foster was a satisfactoryemployee, having receiveda merit increaseinAugust.15The recession plan prepared by Mitchell called for oneKathy Beach to be transferred to work for Pritts and twoother executives. Except for Weber's testimony to the effectthat he, his secretary, and Pierfelice made theselections onthe basis of relative merit, there is no evidence as to therelativemerit, relative seniority, or any other basis ofcomparison as between Foster and Beach or any otheremployees. I find that the General Counsel has failed toprove that the selection of Foster for discharge wasdiscriminatory.Hards, Arbogast,William Pratt, and Fowlerwere the fouremployees who met with the UAW representative onAugust 8 at Hards' house and signed cards on August 10.16All were discharged on August 12.Hards,employed 26 months, was the final inspector andin July, when Hutchinson was on vacation, he assumed thechief inspector's duties of finally approving bearings forshipment, assigning work to other inspectors, and ensuringthat they kept themselves busy.When Hutchinson14The General Counsel did not establish the date of his employment,and virtuallyall employees who were retained received them.but about July 1 Rice told Welling that he could not comment on working16Fowler's card was not produced at the hearing. As already noted,conditions because he had just been hired.there is noevidencethatRespondent learned up to August 12 of the15 Increases were grantedby Respondent only onan individual basis,employees' contact with the UAW. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDreturned, he complimented Hards, as well as Elder, anotherinspector, for having taken good care of inspection duringhis absence.Hutchinson testified thatHards was notindustrious, that he had to keep after him constantly to gethis work done, and that he preferred Elder, who was verycompetent and could be relied on to carry out instructions.Elder had been employed about 1 year,17 and Hards hadhelped Hutchinson break him in as an inspector. Fowler'stestimony that Hards complained that he was doing twomen's work tends to show that Hutchinson's idea of dueindustriousness was different from Hards'. Whether or notHutchinson was reasonable in this respect, Fowler'stestimony affords a degree of support for Hutchinson'sclaim that he considered Elder more industrious. Thisconclusion is not affected by the fact that Elder declined allopportunities to work Saturday overtime. There is nothingin the record which indicates that Hutchinson thought thathe would have refused to work on Saturdays if needed.Only one inspector was required, and up to August 12Hards was always glad to be the man. Hards did noorganizing at the plant. As to the gatherings at his house onAugust 8 and 10 and the signing of the UAW cards, theevidence indicates that the union representative and thefour employee participants were the only ones who knew.Notwithstanding that all four found themselves discharged2 days after they signed the cards, the record does notcontain a basis for the inference that Respondent learned ofthe gatherings or the card signing. I find that the GeneralCounsel has failed to prove that Hard's discharge wasdiscriminatory.Arbogast,employed 1 year, was the inspector on the nightshift.His work was satisfactory and he was complimentedbyMitchell. In July Turner, his foreman, overheardanother employee 18 speak to Arbogast in favor of having aunion; and Arbogast testified that in the course of his workhe, himself, spoke to other employees, unnamed, in favor ofhaving a union. About a week before his discharge Turnerasked him twice whether he had heard any "union talk"and he answered that he had not. The General Counselcontends that Elder, the inspector who was retained, hadless seniority than Arbogast. The record, however, does notshow any substantial difference between the two men inthis respect; as already noted, Elder was also employedabout 1 year. Nor is there evidence in the record thatArbogast was a better employee than Elder. I find that theGeneral Counsel has failed to prove by a preponderance ofthe evidence that Respondent's discharge of Arbogast wasdiscriminatory.William Prattworked for Respondent almost 4-1/2 years.He was an assembler and was complimented for hisperformance by Mitchell, the plant superintendent, and byForemen Lloyd, Williams, Turner, Welling, and White, andfrom time to time he was granted merit increases.19 Whendischarged Pratt protested to Mitchell that Bradfield, an17Hards testified that Elder was hired 14 months after he wasisThe other employee, David McElroy, was also discharged on August12, but he was not named in the complaintisPratt's testimony as to the above facts was uncontradicted. In 1968,while he was in Respondent's employ, the municipal court of the countyimposed on Pratt a sentence of 1 to 6 months. After serving 3 weeks Prattassembler hired aboutJuly 16,had been retainednotwithstandingPratt'ssubstantial seniority.Mitchellreplied that he felt that with time Bradfield would make abetter assembler.Pratt testified that he,as well as Fowler,did "most of thetalking" at the meetings with Welling and Weber.However,except for Fowler's concession that at the Welling meeting"William Pratt spoke up"also, the other witnesses testifiedonly to Fowler's outstanding participation at both meet-ings.As the General Counsel failed to establish that Prattwas outstanding in the employees' meetings with WellingandWeber,or that Respondent knew that Pratt hadengaged in union activity or favored unionization, there isinsufficient evidence to establish that Respondent's dis-charge of Pratt was violative of the Act.Fowler,employed 7 months, was an assembler until July6,when he was made production recorder in the schedulingdepartment,an office job within the manufacturingdepartment,which he was awarded pursuant to posting.The new job was of the same grade as assembler but it wassalaried,thepay was somewhat higher, and it wasconsidered a promotion.20Hartline,the head of thescheduling department,told Fowler that he was doing a"real good job,"and that it seemed that he would do well.At the time of the layoff Weber instructed the variousdepartment heads that anyone listed as excess could bepickedup,irrespectiveofdepartment,and anotheremployee made excess,and Fowler went on and off the listseveral times before he was finally listed as excess. AsFowler had been promoted on July 6 and had gone "on andoff the list"several times when the layoff list was beingprepared,the inference is warranted that in his 7 months ofemployment he had impressed Respondent as a desirableemployee,and I so find.Weber's instruction that employeeslisted as excess could be picked up and others substitutedplainly placed Fowler in competition with Bradfield for theassembler job from which Fowler had recently beentransferred.Fowler was outstanding among the employees in themeetings with Weber and Welling, and it was he who saidthat the employees would resort to a union for help to raisewages. It was that statement which brought on Respon-dent's threat,through Welling,to close the plant and movetoIrondale.Respondent contends that it "had noknowledge of any specific union organizational activity."However,Respondent was fully aware that the employeeswere considering unionization,which Respondent opposed,and Mitchell took the step of having at least ForemanLloydcall a meeting of his employees to ascertain whatimprovements could be instituted to persuade the employ-ees not to unionize,irrespective of the identity of theUnion.Even where seniority is not formally or explicitlyrecognized as a factor for retention of employees,itdoesnot comport withordinarybusinesspractice for anwas released on probation, conditioned on his receiving psychiatric careand treatment.The release was procured with Respondent's activecooperation, and the psychiatric treatment was paid for in part byRespondent's insurer and in part directly by Respondent. NotwithstandingthisPratt bore some resentment against Mitchell who he thought couldhave obtained his release earlier.20 In its brief Respondent refers to the transfer as a promotion. ROTEK, INC.employer completely to disregard substantial differences inlength of service when compelled to discharge employeesfor business reasons. Since Respondent was hostile tounionization and even took steps to find out what benefitsto grant which would persuade the employees not tounionize, and it retained Bradfield, a recent employee, inpreference to Fowler, whose 7 months of employment hadresulted in his being considered a desirable employee butwho had been outstanding in the employees' collectiveactivity,a prima faciecase of discriminatory selection wasestablished. SeeN.L.R.B. v. American Casting Service, Inc.,365 F.2d 168 (C.A. 7), enfg. 151 NLRB 172, 177;N.L.R.B.v.Deena Products Co.,195 F.2d 330, 335 (C.A. 7), enfg. 93NLRB 549.Mitchell's bare, general testimony that he had selectedthe 15 employees for discharge on the basis of "ability,attitude, cooperation," even in conjunction with the factthat Bradfield had been hired at a rate 10 cents per hourabove that of another recent employee, Rice, was notsufficient to meet thisprima faciecase.Nor is it met by thefact that Respondent promoted Fowler, and that itseriously considered retaining him notwithstanding theoutspokenness he had displayed to Respondent in advocat-ing unionization. This is not a case where no employeewould have been discharged but for Respondent's desire todiscourage unionization. A reduction in force was decidedon for business reasons, and the only question at issue iswhether Respondent's selection of the dischargee was basedon the fact that Fowler had been prominent and outspokenin advocating higher wages for all the employees andunionization.In view of the absence of testimonyexplaining why Respondent considered Bradfield superiorto Fowler, I am persuaded by the evidence on the record asa whole that Respondent selected Fowler for dischargebecause he engaged in concerted activities and advocatedunionization.Iam also persuaded that Respondentdischarged him in order to discourage membership in anylabor organization. I find that Respondent thereby violatedSection 8(a)(1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth in sectionIII,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like orrelated invasions of the employees' Section 7 rights, and totake certain affirmative action.I recommend that Respondent reinstate Billy Fowler to21 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided in459his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges, and that he bemade whole for any loss of earnings suffered by reason ofthe discrimination against him. The amount of backpayshall be a sum of money equal to the amount that henormally would have earned as wages from the date of thediscrimination against him to the date of his reinstatementor -offer of reinstatement, less his net earnings during saidperiod, such backpay to be computed on a quarterly basisin the manner established by the Board in F. W.WoolworthCompany,90 NLRB 289, 291-294; and it shall includeinterest at the rate of 6 percent per annum, to be computedin the manner set forth inIsis Plumbing & Heating Co.,138NLRB 716. Respondent shall preserve and make availableto the Board and its agents for examination and copying allpayroll,production, subcontracting, and other recordsnecessary for the computation of backpay.Upon the basis of the foregoing findings of fact and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent,Rotek, Incorporated, is engaged incommerce within the meaning of Section 2(6) and (7) of theAct. `2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5) ofthe Act.4.By discriminatorily discharging Billy Fowler, Res-pondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.5.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 21ORDERRespondent, Rotek, Incorporated, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst employees with respect to hire or tenure ofemployment or terms or conditions of employment,because they engage in concerted activities or in order todiscourage membership in labor organizations.(b) Threatening to close its plant or to move its businessto a new location if the employees permit themselves to beSection 102.48 of the Rules and Regulations, automatically become thefindings, conclusions, decision, and Order of the Board, and all objectionsthereto shall be deemed waived for all purposes. 460DECISIONSOF NATIONAL LABORRELATIONS BOARDorganized by a union or if they designate a union as theirrepresentative for collective bargaining.(c)Interrogating employees concerning their unionsympathies or desires in such manner, or under suchcircumstances, as to constitute a violation of Section8(a)(1)of the Act.(d) In any like or related manner interfering with,restraining,or coercing employees in theexerciseof theirrights under Section 7 of the Act.2.Take the, following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Offer Billy Fowler immediate and full reinstatementto his former job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges.(b)Make Billy Fowler whole for any loss of earningswhich he may have suffered as a result of the discriminationagainst him with interest at 6 percent, in the mannerdescribed in section V of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll, production, and subcontracting records, and allother data necessary to analyze and compute the backpayrequired by this order.(d) Notify Billy Fowler, if presentlyserving inthe ArmedForces of the United States, of his right to full reinstate-ment upon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(e) Post in its office and plant at Ravenna, Ohio, copies ofthe attached notice marked "Appendix." 22 Copies of thenotice, on forms provided by the Regional Director forRegion 8, shall, after being signed by a representative ofRespondent, be posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered, defaced,or covered by any other material.(f)Notify said Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith.23Itisfurther recommended that the complaint bedismissed insofar as it alleges unfair labor practices notspecifically found in this Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Billy Fowler immediate and fullreinstatement to his former job, without prejudice to hisseniority and other rights and privileges. If he is in theArmed Forces, we will notify him of his right to have hisformer job back after discharge from the Armed Forces.WE WILL pay Billy Fowler for any loss of wages hesuffered as a result of the discrimination which it hasbeen found we practicedagainst him.WE WILL NOT lay off or discharge employees ordiscriminate against them in any other manner becauseof their concerted activities or in order to discouragemembership in any labor organization.WE WILL NOT threaten to close our plant or move ouroperations to another location if our employees decidetobargain collectively or allow themselves to beorganized by a union.WE WILL NOT question you about your unionsympathies or desires under such circumstances or insuch a manner as to constitute coercion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of your rightto self-organization, to form, join, or assist any labororganization, to bargain collectively through represent-atives of your own choosing, or to engage in any otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except insofaras these rights might be affected by a contract with alabor organization, if validly made in accordance withtheNational Labor Relations Act, whereby member-ship in a labor organization is a condition ofemployment on or after the 30th day following the dateof the contract or the beginning of such employment,whichever is later.ROTEK,INCORPORATED(Employer)DatedBy22 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuantto a Judgment of the United States Court of Appealsenforcingan Order of the National LaborRelations Board "23 In the eventthat this recommended Order is adopted by the Boardafter exceptionshave been filed, this provision shall be mddifiedto read"Notify saidRegional Director for Region 8, in writing,within' 20 daysfrom the dateof this Order,what steps Respondent has takento complyherewith."(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's'Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.